Citation Nr: 1805271	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-03 299	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for the service-connected psychiatric disability, to include a total disability rating based upon individual unemployability (TDIU) due to the psychiatric disability alone.

(The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to the combined service-connected disabilities is the subject of a separate decision of the Board.) 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2).

There are two appeals currently before the Board that arose at different times and at different Regional Offices (Milwaukee, Wisconsin and Phoenix, Arizona).  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to an increased initial evaluation in excess of 30 percent for the service-connected psychiatric disability will be addressed in this decision.  The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to the combined service-connected disabilities will be addressed in a separate decision.

The Veteran appellant served on active duty in the United States Air Force from March 1958 to July 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran is appealing the initial 30 percent rating that was assigned when service connection was granted for a psychiatric disability.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

The issue of entitlement to service connection for tinnitus has been raised by the record in an October 2015 VA examination report wherein the examining VA audiologist stated that the Veteran's tinnitus was secondary to his hearing loss (which is service-connected in the right ear), but that matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim may be considered part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court noted that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The issue of entitlement to a TDIU due to the service-connected psychiatric disability alone was raised in the VA Form 9 submitted in January 2015.  Thus, the issue has been added as part of the instant claim. 

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the Milwaukee RO for action as described below.

In this case, a statement of the case (SOC) was issued in December 2014, and a supplemental statement of the case (SSOC) was issued in September 2016.  The SSOC indicated that the evidence reviewed by the AOJ included Arizona VA treatment records dated between October 2009 and March 2016.  However, as stated by VA personnel in a report of general information dated in April 2017, the inclusion of evidence said to be dated between October 2009 and December 23, 2009, from Arizona VA facilities in the evidence list was "our administrative error".  This admitted administrative error is a material defect necessitating remand.  See 38 C.F.R. § 19.31(b)(2).

In addition, VA was in receipt of pertinent private medical records (the reports of private psychological evaluations conducted in January 2017, and April 2017, received in May 2017) prior to the transfer of the claims file to the Board in August 2017.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent private medical information was newly obtained by VA and was not addressed in the SSOC.  Also, VA medical treatment records dated after September 2016 were added to the evidence of record in February 2017.  As these records are not subject to automatic waiver, and the Veteran has not expressly waived initial consideration of this evidence by the AOJ, an SSOC that reflects consideration of this evidence is required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c).

An SSOC must be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no SSOC has addressed the additional pertinent private and VA medical evidence added to the evidence of record after the SSOC was issued in September 2016.  

Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.  Furthermore, a VA psychiatric evaluation was accomplished just eight days after the case was received by the Board.  

Therefore, the Board has determined that further development is required prior to adjudicating the appellant's claim.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the Veteran and obtain the names and addresses of all VA or other government facilities that have treated him for his psychiatric disability since June 2012.  After securing the necessary release(s), obtain all outstanding records.  

3.  Contact the Veteran and obtain the names and addresses of all private mental health care providers who have treated him for his psychiatric disability since June 2012.  After securing the necessary release(s), obtain all outstanding records.  

4.  If attempts to obtain records are unsuccessful, the Veteran and his attorney must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

5.  Any additional development suggested by the evidence must be undertaken.  

6.  Thereafter, readjudicate the Veteran's increased initial rating claim.  The readjudication must reflect consideration of all the evidence of record, including the private psychological evaluations dated in January and April of 2017, as well as the report of the VA psychiatric examination conducted in August 2017, and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include staged ratings and a TDIU rating pursuant to the Court's holding in Rice v. Shinseki.

7.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his attorney.  The SSOC must contain notice of all relevant actions taken on the appellant's claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The Veteran is advised that it is his responsibility to report for scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

